COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Robert Curtis Howard v. The State of Texas

Appellate case number:    01-22-00580-CR

Trial court case number: 1015159Z

Trial court:              179th District Court of Harris County

       Appellant Robert Curtis Howard has filed a “Motion to Redesignate this Appeal as a
Civil Case,” explaining that the appeal is of a civil commitment order signed pursuant to chapter
841 of the Texas Health and Safety Code. The order, signed on May 19, 2022, adjudicates
appellant as “a sexually violent predator as defined in Section 841.003 of the Texas Health and
Safety Code” and “civilly commit[s]” him “in accordance with Section 841.081 of the Texas
Health and Safety Code.”
        Proceedings under chapter 841 of the Texas Health and Safety Code are civil in nature.
TEX. HEALTH & SAFETY CODE ANN. § 841.146; In re Commitment of Fisher, 164 S.W.3d 637,
653 (Tex. 2005); In re Commitment of Williams, 539 S.W.3d 429, 437 (Tex. App.—Houston [1st
Dist.] 2017, no pet.).
        Appellant’s motion is granted. The Clerk of the Court is directed to designate this case
as In re Commitment of Robert Curtis Howard, Cause No. 01-22-00580-CV.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________
                              Acting individually

Date: September 1, 2022